To vacate an order quashing an information, filed against one Moss.
Denied January 26, 1894, without costs.
The information set forth that Moss had been a tenant on Ackerman’s farm under a lease, which provided that Ackerman “was to have and own one-half of all the products raised on said farm during said year, to be delivered to said Ackerman by said Moss at Bay City”; that certain products raised on the farm belonged to Ackerman, were received and delivered to Moss, and that Moss “did then and there fraudulently and feloniously embezzle, secrete and convert to his own use, -without the consent of said Ackerman * * * the said goods * * * and did then and there feloniously and unlawfully steal and carry away.”